      Case 2:19-cv-00204-TOR    ECF No. 65    filed 07/13/20   PageID.961 Page 1 of 22


 1

 2   Jill H. Teitel, NYSBA #277513                 HONORABLE THOMAS O. RICE
     (Admitted Pro Hac Vice)
 3   Law Offices of Jill H. Teitel, PLLC
     225 Broadway, Suite 2605
 4   New York, NY 10007
     Telephone: (212) 964-0500
 5   Facsimile: (646) 612-7765
 6
     Email: jt@teitelwise.com

 7   Brian T. Rekofke, WSBA # 13260
 8
     Matthew W. Daley, WSBA # 36711
     WITHERSPOON KELLEY
 9   422 W. Riverside Ave, Ste. 1100
10
     Spokane, WA 99201
     Telephone: (509) 624-5265
11   Facsimile: (509) 458-2728
12   btr@witherspoonkelley.com
     mwd@witherspoonkelley.com
13

14   Additional Counsel Listed on Signature
     Page
15

16                      UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
17

18   DANIELLE TEUSCHER, an individual;          No. 2:19-CV-0204-TOR
     and DANIELLE TEUSCHER, as mother
19   and natural guardian of Z.F., a minor,     STIPULATED PROTECTIVE
20                                              ORDER
                 Plaintiffs,
21

22         v.

23   CCB-NWC LLC, a California limited
24   liability company, d/b/a, NW
     CRYOBANK,
25

26               Defendant.
27

28
                                                             WITHERSPOON KELLEY
     STIPULATED PROTECTIVE ORDER: 1                      422 W. RIVERSIDE AVE., SUITE 110
                                                                SPOKANE, WA 99201
                                                                   (509) 624-5265
      Case 2:19-cv-00204-TOR      ECF No. 65    filed 07/13/20   PageID.962 Page 2 of 22


 1
                           I.     PURPOSES & LIMITATIONS
 2

 3         This case involves personal and private information regarding donor
 4
     conceived children, their parents, and their donor in the field of Assisted
 5
     Reproductive Technology (“ART”) and, therefore, involves highly sensitive and
 6

 7   personal issues regarding human reproduction, DNA information, and medical
 8
     information. The Parties, therefore, respectfully ask the Court to adopt the terms of
 9
     this joint motion and proposed stipulated Protective Order to govern discovery in
10

11   this matter.
12
           This Protective Order is intended to protect confidential and sensitive
13
     information and to ensure that such information is used solely and exclusively for
14

15   the prosecution and defense of this action. The Parties acknowledge that this
16
     agreement is consistent with Fed. R. Civ. P. 26(c). This agreement is intended to
17
     make information available for use in Court, while prohibiting any use outside of
18

19   these proceedings. The Parties acknowledge that this Order does not confer
20
     blanket protections on all disclosures or responses to discovery and that the
21

22
     protection it affords from public disclosure and use extends only to the limited

23   information or items that are entitled to confidential treatment under the applicable
24
     legal principles.
25

26
     //

27   //
28
                                                               WITHERSPOON KELLEY
     STIPULATED PROTECTIVE ORDER: 2                        422 W. RIVERSIDE AVE., SUITE 110
                                                                  SPOKANE, WA 99201
                                                                     (509) 624-5265
      Case 2:19-cv-00204-TOR      ECF No. 65    filed 07/13/20   PageID.963 Page 3 of 22


 1
                                    II.   DEFINITIONS
 2

 3         Challenging Party: a Party or Non-Party that challenges the designation of
 4
     information or items under this Order.
 5
           “CONFIDENTIAL” Material: information (regardless of how it is
 6

 7   generated, stored, or maintained) or tangible things that qualify for protection
 8
     under the Federal Rules of Civil Procedure Rule 26(c), including but not limited to:
 9
        1. Information, produced by or obtained from a Party, that is related to the use
10

11         of ART by, and reveals personally identifying information of, any of NW
12
           Cryobank’s customers (including Ms. Teuscher);
13
        2. Information, produced by or obtained from a Party, that is related to a
14

15         person’s conception through the use of ART (including Z.F.), and reveals
16
           personally identifying information of any such person;
17
        3. Information, produced by or obtained from a Party, that personally identifies
18

19         any of NW Cryobank’s gamete donors (including Donor # 2744) and/or the
20
           donor’s family;
21

22
        4. Information, produced by or obtained from NW Cryobank, that is related to

23         NW Cryobank’s and/or its parent’s/affiliates’ business practices, policies, or
24
           methodologies and that NW Cryobank has taken reasonable measures to
25

26
           keep confidential, so long as such information is not otherwise publicly

27

28
                                                               WITHERSPOON KELLEY
     STIPULATED PROTECTIVE ORDER: 3                        422 W. RIVERSIDE AVE., SUITE 110
                                                                  SPOKANE, WA 99201
                                                                     (509) 624-5265
      Case 2:19-cv-00204-TOR      ECF No. 65    filed 07/13/20   PageID.964 Page 4 of 22


 1
            available or available from third parties who have no obligation to keep the
 2

 3          information confidential.
 4
            These categories of material are presumed confidential; however, this
 5
     presumption neither relieves the Producing Party of its obligation to designate
 6

 7   Protected Material nor does it prejudice a Party’s ability to challenge the
 8
     designation or file the material, subject to the procedures for filing protected
 9
     material.
10

11          Counsel (without qualifier): Outside Counsel and House Counsel (as well
12
     as their support staff).
13
            Designating Party: a Party or Non-Party that designates information or
14

15   items that it produces in disclosures or in responses to discovery as
16
     “CONFIDENTIAL.”
17
            Disclosure or Discovery Material: all items and information, regardless of
18

19   the medium or manner in which they are generated, stored, or maintained
20
     (including, among other things, testimony, transcripts, and tangible things) that are
21

22
     produced or generated in disclosures or responses to discovery in this matter.

23          Expert: a person with specialized knowledge or experience in a matter
24
     pertinent to the litigation who has been retained by a Party or its Counsel to serve
25

26
     as an expert witness or as a consultant in this action.

27

28
                                                               WITHERSPOON KELLEY
     STIPULATED PROTECTIVE ORDER: 4                        422 W. RIVERSIDE AVE., SUITE 110
                                                                  SPOKANE, WA 99201
                                                                     (509) 624-5265
      Case 2:19-cv-00204-TOR       ECF No. 65    filed 07/13/20   PageID.965 Page 5 of 22


 1
            House Counsel: attorneys who are employees of a party to this action.
 2

 3   House Counsel does not include Outside Counsel or any other outside counsel.
 4
            Non-Party: any natural person, partnership, corporation, association, or
 5
     other legal entity not named as a Party to this action.
 6

 7          Outside Counsel: attorneys who are not employees of a party to this action
 8
     but are retained to represent or advise a party to this action, and their support staff.
 9
            Party: any party to this action, including all of its officers, directors,
10

11   employees, consultants, retained experts, and Outside Counsel (and their support
12
     staffs).
13
            Producing Party: a Party or Non-Party that produces Disclosure or
14

15   Discovery Material in this action.
16
            Professional Vendors: persons or entities that provide litigation support
17
     services (e.g., photocopying, videotaping, translating, preparing exhibits or
18

19   demonstrations, and organizing, storing, or retrieving data in any form or medium)
20
     and their employees and subcontractors.
21

22
            Protected Material: any Disclosure or Discovery Material that is

23   designated as “CONFIDENTIAL.”
24
            Receiving Party: a Party that receives Disclosure or Discovery Material
25

26
     from a Producing Party.

27

28
                                                                WITHERSPOON KELLEY
     STIPULATED PROTECTIVE ORDER: 5                         422 W. RIVERSIDE AVE., SUITE 110
                                                                   SPOKANE, WA 99201
                                                                      (509) 624-5265
      Case 2:19-cv-00204-TOR       ECF No. 65   filed 07/13/20   PageID.966 Page 6 of 22


 1
                                        III.    SCOPE
 2

 3         The protections conferred by this agreement cover not only Protected
 4
     Material (as defined above), but also (1) any information copied or extracted from
 5
     Protected Material; (2) all copies, excerpts, summaries, or compilations of
 6

 7   Protected Material; and (3) any testimony, conversations, or presentations by
 8
     Parties or their Counsel that might reveal Protected Material. However, the
 9
     protections conferred by this agreement do not cover (1) information that is in the
10

11   public domain or becomes part of the public domain through trial or otherwise; and
12
     (2) information known to the Receiving Party prior to the disclosure or obtained by
13
     the Receiving Party after the disclosure from a source who obtained the
14

15   information lawfully and under no obligation of confidentiality to the Designating
16
     Party. Any use of Protected Material at trial shall be governed by a separate
17
     agreement or order.
18

19                           IV.    PROTECTED MATERIAL
20
           A.     BASIC PRINCIPLES
21

22
           A Receiving Party may use Protected Material that is disclosed or produced

23   by another Party or by a Non-Party in connection with this case only for
24
     prosecuting, defending, or attempting to settle this litigation. Protected Material
25

26
     may be disclosed only to the categories of persons and under the conditions

27   described in this agreement. Protected Material must be stored and maintained by a
28
                                                               WITHERSPOON KELLEY
     STIPULATED PROTECTIVE ORDER: 6                        422 W. RIVERSIDE AVE., SUITE 110
                                                                  SPOKANE, WA 99201
                                                                     (509) 624-5265
      Case 2:19-cv-00204-TOR     ECF No. 65    filed 07/13/20   PageID.967 Page 7 of 22


 1
     Receiving Party at a location and in a secure manner that ensures that access is
 2

 3   limited to the persons authorized under this Order.
 4
           B.     DESIGNATING PROTECTED MATERIAL
 5
           Exercise of Restraint and Care in Designating Material for Protection. Each
 6

 7   Party or Non-Party that designates information or items for protection under this
 8
     Order must take care to limit any such designation to specific material that
 9
     qualifies under the appropriate standards. To the extent practicable, the
10

11   Designating Party must designate for protection only those parts of material,
12
     documents, items, or oral or written communications that qualify—so that other
13
     portions of the material, documents, items, or communications for which
14

15   protection is not warranted are not swept unjustifiably within the ambit of this
16
     Order.
17
           Mass, indiscriminate, or routinized designations are prohibited.
18

19   Designations that are shown to be clearly unjustified or that have been made for an
20
     improper purpose (e.g., to unnecessarily encumber or delay the case development
21

22
     process or to impose unnecessary expenses and burdens on other parties) expose

23   the Designating Party to sanctions. Notwithstanding the foregoing, nothing in this
24
     Order shall enlarge or modify the grounds recognized by law for seeking sanctions
25

26
     against another Party, or impose burdens or obligations on any Party that are

27

28
                                                               WITHERSPOON KELLEY
     STIPULATED PROTECTIVE ORDER: 7                        422 W. RIVERSIDE AVE., SUITE 110
                                                                  SPOKANE, WA 99201
                                                                     (509) 624-5265
      Case 2:19-cv-00204-TOR      ECF No. 65    filed 07/13/20   PageID.968 Page 8 of 22


 1
     inconsistent with, or not otherwise authorized by the Federal Rules of Civil
 2

 3   Procedure, or any other applicable rule or case law.
 4
           If it comes to a Designating Party’s attention that information or items that it
 5
     designated for protection do not qualify for protection, the Designating Party must
 6

 7   promptly notify all other Parties that it is withdrawing the mistaken designation.
 8
           Manner and Timing of Designations. Except as otherwise provided in this
 9
     Order (see, e.g., below procedures for documents or materials made available for
10

11   inspection), or as otherwise stipulated or ordered, Disclosure or Discovery Material
12
     that qualifies for protection under this Order must be clearly so designated before
13
     the material is disclosed or produced.
14

15         Designation in conformity with this Order requires:
16
                  (a) for information in documentary form (e.g., paper or electronic
17
     documents, but excluding transcripts of depositions or other pretrial or trial
18

19   proceedings), that the Producing Party affix the legend “CONFIDENTIAL” to
20
     each page that contains Protected Material. If only a portion of the material on a
21

22
     page qualifies for protection, the Producing Party must clearly identify the

23   protected portions (e.g., by making appropriate markings in the margins).
24
           A Party or Non-Party that makes original documents or materials available
25

26
     for inspection need not designate them for protection until after the inspecting

27   Party has indicated which material it would like copied and produced. During the
28
                                                                WITHERSPOON KELLEY
     STIPULATED PROTECTIVE ORDER: 8                         422 W. RIVERSIDE AVE., SUITE 110
                                                                   SPOKANE, WA 99201
                                                                      (509) 624-5265
      Case 2:19-cv-00204-TOR      ECF No. 65    filed 07/13/20   PageID.969 Page 9 of 22


 1
     inspection and before the designation, all of the materials made available for
 2

 3   inspection shall only be available to Counsel in this case. After the inspecting
 4
     Party has identified the documents it wants copied and produced, the Producing
 5
     Party must determine which documents, or portions thereof, qualify for protection
 6

 7   under this Order. Then, before producing the specified documents, the Producing
 8
     Party must affix the “CONFIDENTIAL” legend to each page that contains
 9
     Protected Material. If only a portion or portions of the material on a page qualifies
10

11   for protection, the Producing Party also must clearly identify the protected
12
     portion(s) (e.g., by making appropriate markings in the margins).
13
                  (b) for testimony given in depositions or in other pretrial proceedings,
14

15   that the Designating Party identify on the record during the deposition, hearing, or
16
     other proceeding, all protected testimony. When it is impractical to identify
17
     separately each portion of testimony that is entitled to protection and it appears that
18

19   substantial portions of the testimony may qualify for protection, the Designating
20
     Party may invoke on the record (before the deposition, hearing, or other
21

22
     proceeding is concluded) a right to have up to 30 days from receipt of the transcript

23   to identify the specific portions of the testimony as to which protection is sought
24
     and to specify the level of protection being asserted. Only those portions of the
25

26
     testimony that are appropriately designated for protection within those 30 days

27   shall be covered by the provisions of this Order. Alternatively, a Designating Party
28
                                                               WITHERSPOON KELLEY
     STIPULATED PROTECTIVE ORDER: 9                        422 W. RIVERSIDE AVE., SUITE 110
                                                                  SPOKANE, WA 99201
                                                                     (509) 624-5265
     Case 2:19-cv-00204-TOR       ECF No. 65    filed 07/13/20   PageID.970 Page 10 of 22


 1
     may specify, at the deposition or up to 30 days from receipt of the transcript, if that
 2

 3   period is properly invoked, that the entire transcript shall be treated as
 4
     “CONFIDENTIAL.”
 5
            Transcripts containing Protected Material shall have an obvious legend on
 6

 7   the title page that the transcript contains Protected Material, and the title page shall
 8
     be followed by a list of all pages (including line numbers as appropriate) that have
 9
     been designated as Protected Material. The Designating Party shall inform the
10

11   court reporter of these requirements. Any transcript that is prepared before the
12
     expiration of the 30-day period for designation shall only be available to Counsel
13
     in this case.
14

15                   (c) for information produced in some form other than documentary
16
     and for any other tangible items, that the Producing Party affix in a prominent
17
     place on the exterior of the container or containers in which the information or
18

19   item is stored the legend “CONFIDENTIAL.” If only a portion or portions of the
20
     information or item warrant protection, the Producing Party, to the extent
21

22
     practicable, shall identify the protected portion(s).

23          Inadvertent Failure to Designate. If corrected within a reasonable period of
24
     time, an inadvertent failure to designate qualified information or items does not,
25

26
     standing alone, waive the Designating Party’s right to secure protection under this

27   Order for such material. Upon timely correction of a designation, the Receiving
28
                                                                 WITHERSPOON KELLEY
     STIPULATED PROTECTIVE ORDER: 10                         422 W. RIVERSIDE AVE., SUITE 110
                                                                    SPOKANE, WA 99201
                                                                       (509) 624-5265
     Case 2:19-cv-00204-TOR       ECF No. 65    filed 07/13/20   PageID.971 Page 11 of 22


 1
     Party must take reasonable efforts to assure that the material is treated in
 2

 3   accordance with the provisions of this Order.
 4
           C.     CHALLENGING PROTECTED MATERIAL
 5
           Timing of Challenges. Any Party may make a good-faith challenge to a
 6

 7   designation of confidentiality at any time. Unless a prompt challenge to a
 8
     Designating Party’s confidentiality designation is necessary to avoid foreseeable,
 9
     substantial unfairness, unnecessary economic burdens, or a significant disruption
10

11   or delay of the litigation, a Party does not waive its right to challenge a
12
     confidentiality designation by electing not to mount a challenge promptly after the
13
     original designation is disclosed.
14

15         Meet and confer required. In accordance with Local Rule 37, a Challenging
16
     Party shall initiate a meet-and-confer process in order to begin a challenge to a
17
     confidential designation. At a minimum, the Challenging Party shall identify, in
18

19   writing, all portions of designated Protected Material for which it is challenging the
20
     confidentiality designation. The Designating Party shall make a good faith effort
21

22
     to provide the Challenging Party with the reasons for its designations. If the

23   Designating Party does not put forward the reasons supporting its designations, in
24
     writing, within 8 business days of the Challenging Party’s identification of the
25

26
     Protected Material for which it seeks to challenge the designation, then the

27

28
                                                                WITHERSPOON KELLEY
     STIPULATED PROTECTIVE ORDER: 11                        422 W. RIVERSIDE AVE., SUITE 110
                                                                   SPOKANE, WA 99201
                                                                      (509) 624-5265
     Case 2:19-cv-00204-TOR      ECF No. 65    filed 07/13/20   PageID.972 Page 12 of 22


 1
     designation shall be considered waived and the material shall no longer be
 2

 3   considered Protected Material under this Order.
 4
           Once the Designating Party has put forward the reasons supporting its
 5
     designations, the Parties shall, within 5 business days, confer by phone or email in
 6

 7   a good faith attempt to resolve the dispute. If the Parties cannot resolve the dispute
 8
     during the meet-and-confer, the Parties will make reasonable, good faith efforts to
 9
     agree to ask the Court for an informal discovery conference to resolve the dispute.
10

11   Unless a Party, or both Parties, believe that an informal discovery conference
12
     cannot or should not resolve the dispute (as provided below), the Designating Party
13
     shall contact the Court within 14 business days of the unsuccessful meet-and-
14

15   confer (via an email cc’ed to Counsel of record for each Party) to arrange for an
16
     informal discovery conference. Except in situations where a Party, or both Parties,
17
     believe that an informal discovery conference cannot or should not resolve the
18

19   dispute (as provided below), if the Designating Party does not contact the Court to
20
     arrange for an informal discovery conference within 14 business days of an
21

22
     unsuccessful meet-and-confer, the designation of the material at issue shall be

23   considered waived by the Designating Party and the material shall no longer be
24
     considered Protected Material under this Order.
25

26
           If one of the Parties believes that an informal discovery conference cannot or

27   should not be used to resolve the dispute because of the dispute’s sensitive or
28
                                                               WITHERSPOON KELLEY
     STIPULATED PROTECTIVE ORDER: 12                       422 W. RIVERSIDE AVE., SUITE 110
                                                                  SPOKANE, WA 99201
                                                                     (509) 624-5265
     Case 2:19-cv-00204-TOR       ECF No. 65    filed 07/13/20   PageID.973 Page 13 of 22


 1
     complicated nature, that Party must explain that position to the other Party in
 2

 3   writing within 5 business days of the unsuccessful meet-and-confer. If both Parties
 4
     agree that an informal discovery conference cannot or should not be used to
 5
     resolve the dispute, the Challenging Party must confirm that position in writing
 6

 7   within 5 business days of the unsuccessful meet-and-confer. If either (1) one Party
 8
     believes an informal discovery conference cannot or should not be used to resolve
 9
     the dispute and provides the reason for that in writing within 5 business days of the
10

11   unsuccessful meet-and-confer, or (2) both Parties agree that an informal discovery
12
     conference cannot or should not be used to resolve the matter and the Challenging
13
     Party provides confirmation of the Parties’ positions in writing within 5 business
14

15   days of the unsuccessful meet-and-confer, the Designating Party must move for a
16
     protective order within 14 business days of receipt of the written notice that a Party
17
     or the Parties do(es) not consent to an informal discovery conference. Except in
18

19   cases where an informal discovery conference is used (as discussed above), if the
20
     Designating Party does not file a motion for a protective order within 14 business
21

22
     days of receipt of a Party’s written notice that the Party or both Parties will not

23   agree to use an informal discovery conference, the designation of the material at
24
     issue shall be considered waived by the Designating Party and the material shall no
25

26
     longer be considered Protected Material under this Order.

27

28
                                                                WITHERSPOON KELLEY
     STIPULATED PROTECTIVE ORDER: 13                        422 W. RIVERSIDE AVE., SUITE 110
                                                                   SPOKANE, WA 99201
                                                                      (509) 624-5265
     Case 2:19-cv-00204-TOR       ECF No. 65    filed 07/13/20   PageID.974 Page 14 of 22


 1
           The burden of persuasion on any such motion shall be on the Designating
 2

 3   Party. Frivolous challenges, and those made for an improper purpose (e.g., to
 4
     harass or impose unnecessary expenses and burdens on other parties) may expose
 5
     the Challenging Party to sanctions. Unless the Designating Party has waived or
 6

 7   withdrawn the confidentiality designations, all Parties shall continue to afford the
 8
     material in question the level of protection to which it is entitled under the
 9
     Producing Party’s designation until the Court rules on the challenge.
10

11         E.     DISCLOSURE OF CONFIDENTIAL MATERIAL
12
           Unless otherwise ordered by the Court or permitted in writing by the
13
     Designating Party, a Receiving Party may disclose any material designated
14

15   CONFIDENTIAL only to:
16
           1.     the Receiving Party’s Counsel in this action, including any Outside
17
     Counsel, regardless of whether Outside Counsel has appeared, as well as
18

19   employees of Counsel or Outside Counsel to whom it is reasonably necessary to
20
     disclose the information for this litigation, provided that at least one partner,
21

22
     shareholder, or other managing lawyer from each firm has signed the

23   “Acknowledgment and Agreement to Be Bound” (Exhibit A) and provided a
24
     signed copy of the same to all Parties;
25

26
           2.     The officers, directors, and employees (including in agency or House

27   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for
28
                                                                WITHERSPOON KELLEY
     STIPULATED PROTECTIVE ORDER: 14                        422 W. RIVERSIDE AVE., SUITE 110
                                                                   SPOKANE, WA 99201
                                                                      (509) 624-5265
     Case 2:19-cv-00204-TOR     ECF No. 65    filed 07/13/20   PageID.975 Page 15 of 22


 1
     this litigation and who have signed the “Acknowledgement and Agreement to Be
 2

 3   Bound” (Exhibit A);
 4
           3.    Experts and consultants to whom disclosure is reasonably necessary
 5
     for this litigation and who have signed the “Acknowledgment and Agreement to
 6

 7   Be Bound” (Exhibit A);
 8
           4.    Witnesses, during their depositions, to whom disclosure is reasonably
 9
     necessary and who have signed the “Acknowledgment and Agreement to Be
10

11   Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered
12
     by the Court. Pages of transcribed deposition testimony or exhibits to depositions
13
     that reveal Protected Material may not be disclosed to anyone except as permitted
14

15   under this Protective Order;
16
           5.    The author or recipient of a document containing the information or a
17
     custodian or other person who otherwise possessed or knew the information;
18

19         6.    The Court and its personnel, and court reporters and their staff;
20
           7.    Professional jury or trial consultants, mock jurors, and Professional
21

22
     Vendors to whom disclosure is reasonably necessary for this litigation and who

23   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A).
24
           F.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
25               IN THIS LITIGATION

26
           The terms of this Order are applicable to information produced by a Non-
27

28   Party in this action and designated as “CONFIDENTIAL.” Such information

                                                              WITHERSPOON KELLEY
     STIPULATED PROTECTIVE ORDER: 15                      422 W. RIVERSIDE AVE., SUITE 110
                                                                 SPOKANE, WA 99201
                                                                    (509) 624-5265
     Case 2:19-cv-00204-TOR       ECF No. 65   filed 07/13/20   PageID.976 Page 16 of 22


 1
     produced by Non-Parties in connection with this litigation is protected by the
 2

 3   remedies and relief provided by this Order. Nothing in these provisions should be
 4
     construed as prohibiting a Non-Party from seeking additional protections.
 5
           In the event that a Party is required, by a valid discovery request, to produce
 6

 7   a Non-Party’s Protected Material in its possession, and the Party is subject to an
 8
     agreement with the Non-Party not to produce the Non-Party’s confidential
 9
     information, then the Party shall:
10

11                (1)    promptly notify in writing the Requesting Party and the Non-
12
     Party that some or all of the information requested is subject to a confidentiality
13
     agreement with a Non-Party;
14

15                (2)    promptly provide the Non-Party with a copy of this Order, the
16
     relevant discovery request(s), and a reasonably specific description of the
17
     information requested; and
18

19                (3)    make the information requested available for inspection by the
20
     Non-Party.
21

22
           If the Non-Party does not seek a protective order from this Court within 14

23   days of receiving the notice and accompanying information, the Producing Party
24
     shall produce the Non-Party’s Protected Material responsive to the discovery
25

26
     request assuming the Producing Party has complied with all duties and obligations

27   owed to the Non-Party with respect to maintaining the confidentiality of the Non-
28
                                                               WITHERSPOON KELLEY
     STIPULATED PROTECTIVE ORDER: 16                       422 W. RIVERSIDE AVE., SUITE 110
                                                                  SPOKANE, WA 99201
                                                                     (509) 624-5265
     Case 2:19-cv-00204-TOR       ECF No. 65     filed 07/13/20   PageID.977 Page 17 of 22


 1
     Party information in its possession. If the Non-Party timely seeks a protective
 2

 3   order, the Producing Party shall not produce any information in its possession or
 4
     control that is subject to the confidentiality agreement with the Non-Party before a
 5
     determination by the Court. Absent a court order to the contrary, the Non-Party
 6

 7   shall bear the burden and expense of seeking protection in this Court of its
 8
     Protected Material.
 9
           G.      FILING CONFIDENTIAL MATERIAL
10

11         The Parties acknowledge that this Protective Order does not affect any
12
     Party’s ability to file documents with the Court. Questions regarding filing under
13
     seal shall be left to the Court’s judgment and discretion. Protected Material may
14

15   only be filed under seal pursuant to a court order authorizing the sealing of the
16
     specific Protected Material at issue. The fact that a document has been designated
17
     as Protected Material under this Order is insufficient to justify filing under seal.
18

19           VI.    UNAUTHORIZED DISCLOSURE OF CONFIDENTIAL
                               INFORMATION
20

21         If a Receiving Party learns that, by inadvertence or otherwise, it has
22
     disclosed Protected Material to any person or in any circumstance not authorized
23

24
     under this Order, the Receiving Party must immediately (a) notify, in writing, all

25   other Parties, (b) use its best efforts to retrieve all unauthorized copies of the
26
     Protected Material, (c) inform the person or persons to whom unauthorized
27

28   disclosures were made of all the terms of this Order, (d) request that such person or

                                                                 WITHERSPOON KELLEY
     STIPULATED PROTECTIVE ORDER: 17                         422 W. RIVERSIDE AVE., SUITE 110
                                                                    SPOKANE, WA 99201
                                                                       (509) 624-5265
      Case 2:19-cv-00204-TOR      ECF No. 65    filed 07/13/20   PageID.978 Page 18 of 22


 1
     persons execute the “Acknowledgment and Agreement to Be Bound” that is
 2

 3   attached hereto as Exhibit A; and (e) delete or destroy the disclosed information in
 4
     their possession, including any copies of the Protected Material it retrieves from
 5
     the person not authorized to have received the material.
 6

 7          VII. NON-TERMINATION AND RETURN OF DOCUMENTS
 8
           Within 60 days of the termination of this action, including all appeals, each
 9
     Receiving Party must destroy all Protected Material and provide confirmation to
10

11   the Producing Party that all Protected Material has been destroyed.
12
     Notwithstanding this provision, Counsel are entitled to retain an archival copy of
13
     all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
14

15   memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
16
     work product, and consultant and expert work product, even if such materials
17
     contain Protected Material. Any such archival copies that contain or constitute
18

19   Protected Material remain subject to this Protective Order.
20
           The confidentiality obligations imposed by this agreement shall remain in
21

22
     effect until a Designating Party agrees otherwise in writing or a court orders

23   otherwise.
24
     //
25

26
     //

27   //
28
                                                                WITHERSPOON KELLEY
     STIPULATED PROTECTIVE ORDER: 18                        422 W. RIVERSIDE AVE., SUITE 110
                                                                   SPOKANE, WA 99201
                                                                      (509) 624-5265
     Case 2:19-cv-00204-TOR   ECF No. 65   filed 07/13/20   PageID.979 Page 19 of 22


 1
             RESPECTFULLY SUBMITTED & STIPULATED, this 8th day of July,
 2
     2020.
 3
                                  WITHERSPOON KELLEY
 4

 5                                /s/ Matthew W. Daley
                                  BRIAN T. REKOFKE, WSBA # 13260
 6
                                  MATTHEW W. DALEY, WSBA # 36711
 7                                422 West Riverside Avenue, Suite 1100
                                  Spokane, Washington 99201
 8
                                  Phone: (509) 624-5265 / Fax: (509) 458-2728
 9                                btr@witherspoonkelley.com;
                                  mwd@witherspoonkelley.com
10

11                                PAUL HASTINGS, LLP
12
                                  WILLIAM F. SULLIVAN, pro hac vice
13                                TIMOTHY D. REYNOLDS, pro hac vice
                                  515 South Flower Street, 25th Floor
14
                                  Los Angeles, California 90071
15                                Phone: (213) 683-6000 / Fax: (213) 627-0705
                                  williamsullivan@paulhastings.com
16
                                  timothyreynolds@paulhastings.com
17

18
                                  LAW OFFICES OF JILL H. TEITEL, PLLC
19
                                  /s/ Jill Teitel
20
                                  JILL H. TEITEL, pro hac vice
21                                225 Broadway, Suite 2605
22
                                  New York, New York 10007
                                  Phone: (212) 964 0500 / Fax: (212) 612 7764
23                                jt@teitelwise.com
24

25

26
27

28
                                                           WITHERSPOON KELLEY
     STIPULATED PROTECTIVE ORDER: 19                   422 W. RIVERSIDE AVE., SUITE 110
                                                              SPOKANE, WA 99201
                                                                 (509) 624-5265
     Case 2:19-cv-00204-TOR   ECF No. 65   filed 07/13/20   PageID.980 Page 20 of 22


 1
                                  PFAU COCHRAN VERTETIS ALMALA,
 2
                                  PLLC
 3
                                  /s/ Darrell L. Cochran
 4
                                  DARRELL L. COCHRAN, WSBA # 22851
 5                                911 Pacific Avenue, Suite 200
                                  Tacoma, Washington 98402-4413
 6
                                  Phone: (253) 777 0799 / Fax: (253) 627 0654
 7                                darrell@pcvalaw.com
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                           WITHERSPOON KELLEY
     STIPULATED PROTECTIVE ORDER: 20                   422 W. RIVERSIDE AVE., SUITE 110
                                                              SPOKANE, WA 99201
                                                                 (509) 624-5265
     Case 2:19-cv-00204-TOR      ECF No. 65     filed 07/13/20   PageID.981 Page 21 of 22


 1

 2                                       EXHIBIT A
 3   AGREEMENT TO BE BOUND BY STIPULATED PROTECTIVE ORDER
 4
           I, ___________________________, hereby acknowledge that I have
 5
     received a copy of the Stipulated Protective Order in the matter of Teuscher, et al.
 6
     v. CCB-NWC, LLC, in United States District Court for the Eastern District of
 7
     Washington, No. 19-cv-00204-TOR. I have read and agree to be bound by all of
 8
     the provisions of the Stipulated Protective Order. I agree (a) not to divulge any
 9
     Protected Information or materials to any person other than those identified in the
10
     Stipulated Protective Order; and (b) not to use any Protected Information or
11
     materials for any purpose other than this litigation. In addition, I consent to the
12
     jurisdiction and contempt power of the United States District Court for the Eastern
13
     District of Washington with respect to the enforcement of the Stipulated Protective
14
     Order.
15

16
           DATED: _________________
17

18

19
                                             Signature

20

21
                                             Print Name

22

23

24

25

26
27

28
                                                                WITHERSPOON KELLEY
     STIPULATED PROTECTIVE ORDER: 21                        422 W. RIVERSIDE AVE., SUITE 110
                                                                   SPOKANE, WA 99201
                                                                      (509) 624-5265
     Case 2:19-cv-00204-TOR   ECF No. 65   filed 07/13/20   PageID.982 Page 22 of 22


 1
          PURSUANT TO THE PARTIES’ JOINT MOTION AND THE TERMS OF
 2

 3   THIS STIPULATED PROTECTIVE ORDER, THE COURT HEREBY
 4
     APPROVES AND ADOPTES THIS PROTECTIVE ORDER AS AN ORDER OF
 5
     THE COURT.
 6

 7
          DATED July 13, 2020.
 8

 9
10

11                               THOMAS O. RICE
                          Chief United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                           WITHERSPOON KELLEY
     STIPULATED PROTECTIVE ORDER: 22                   422 W. RIVERSIDE AVE., SUITE 110
                                                              SPOKANE, WA 99201
                                                                 (509) 624-5265
